Exhibit 10.1

 

 

DATED

December 9, 2004

 

 

 

ALISTAIR DAVID BENNETT (1)

- and -

SEEBEYOND (UK) LIMITED (2)

 

--------------------------------------------------------------------------------

COMPROMISE AGREEMENT

--------------------------------------------------------------------------------

WITHOUT PREJUDICE

SUBJECT TO CONTRACT

 

 

 

1

--------------------------------------------------------------------------------


THIS AGREEMENT is made on
                                                                                                                                                                                                                                                                                                                                                                                                                           
2004

BETWEEN:

(1)                                  ALASTAIR DAVID BENNETT of Hedderley House,
Jarn Way. Old Boars Hill, Oxford, OX1 5JQ (the “Employee”); and

(2)                                  SEEBEYOND (UK) LIMITED (Company Number
03083353) whose registered office is at Atrium Court, The Ring, Bracknell,
Berkshire, RG12 1BW (the “Company”);

who together shall be called the “Parties”.



RECITALS

(A)                                                           The Employee’s
employment with the Company commenced on 12 March 2000.

(B)                                                             The Employee’s
employment with the Company will end on 31 January 2005 (“the Departure Date”).

 

IT IS AGREED as follows:


1.          DEFINITIONS

1.1                                 In this Agreement, unless the context
requires otherwise, the following expressions have the following meanings:

 

“Agreement”

the provisions of this agreement including any Schedule attached to this
agreement;

 

 

“Claim”

 

includes without limitation any common law or contractual claim or any statutory
claim arising under the Employment Legislation or European law brought against
the Company or against any Group Company (or any of its or their respective
officers or employees) arising out of the Employee’s employment or its
termination or otherwise (whether or not such claim is within the contemplation
of the Parties at the date of this Agreement) but excludes any Excluded Claim;

 

 

 

“Contract of Employment”

the contract of employment between the Employee and Software Technologies
Corporation (UK) Limited dated 19 June 2000, a copy of which is attached at
Exhibit 1;

 

 

“Employment Legislation”

the Equal Pay Act 1970, the Sex Discrimination Act 1975, the Race Relations Act
1976, the Trade Union and Labour Relations (Consolidation) Act 1992, the
Disability Discrimination Act 1995, the Employment Rights Act 1996, the National
Minimum Wage Act 1998, the Working Time Regulations 1998, the Public Interest
Disclosure Act 1998, the Human Rights Act 1998 and the Employment Relations Act
1999, the Trans-national Information and Consultation of Employees Regulations
1999, the Part-time Workers (Prevention of Less Favourable Treatment)
Regulations 2000, the Fixed-term Employees (Prevention of Less Favourable
Treatment) Regulations 2002, the Employment Equality

 

2

--------------------------------------------------------------------------------


 

 

(Sexual Orientation) Regulations 2003, the Employment Equality (Religion or
Belief) Regulations 2003;

 

 

“Excluded claim”

any claim to enforce the terms of this Agreement or any claim for personal
injury (other than injury to feelings under Section 66 of the Sex Discrimination
Act 1975, Section 57 of the Race Relations Act 1976, Section 8 of the Disability
Discrimination Act 1995, Regulation 31 of the Employment Equality (Sexual
Orientation) Regulations 2003 or Regulation 31 of Employment Equality (Religion
or Belief) Regulations 2003 or any other personal injury claim in respect of
which an employment tribunal has jurisdiction to make an award) and any claim
which could render clause 4.2 of this Agreement void or unenforceable (whether
in whole or part);

 

 

“Group Company”

 

any holding company for the time being of the Company or any subsidiary for the
time being of the Company or a subsidiary of a holding company of the Company
(for which purpose “holding company” and “group company” shall have the same
meaning ascribed to them by section 736 of the Companies Act 1985 (as amended))
or any associated company of the Company within the meaning given in section 435
of the Insolvency Act 1986;

 

 

 

“Compensation Plan”

the incentive compensation plan set out in Schedule 2 attached;

 

 

“Particular Claims”

 

all claims listed in clause 4.1 of this Agreement;

 

 

 

“Stock Option Plans”

the Software Technologies 1997 Standard Incentive Stock Option Agreement and the
SeeBeyond Technology Corporation (formerly known as Software Technologies
Corporation) 1998 Stock Plan; and

 

 

“Termination Payments”

the payments described in clause 3.1 and clause 3.2 of this Agreement.


2.                                       ACCRUED SUMS

2.1                                 The Employee will receive his normal salary
and car allowance up to the 31st December 2004, including a payment for accrued
but untaken holiday.  By agreement, the Employee will remain employed by the
Company as part-time consultant until the Departure Date. During the period
commencing 1 January 2005 to the Departure Date, the Employee will be paid a
salary of £2,000 (which will subject to the usual deductions for income tax and
national insurance contributions) and will be eligible for all benefits other
than  pension contributions, car allowance and any bonus or commission payment
(save as set out below in clause3.2.)


3.                                       TERMINATION PAYMENTS

3.1                                 Without any admission of liability, the
Company shall make an ex-gratia payment as compensation for loss of employment
of £27,500 (twenty seven thousand five hundred)  within 14 days of the Departure
Date provided that the Company has received a copy of this Agreement duly signed
and dated by the Employee and by the Employee’s solicitor and that the Employee
has complied with the terms of this Agreement.

3.2                                 Subject to the Employee achieving his agreed
targets for the fourth quarter of 2004 contained in the Compensation Plan, the
Employee will be entitled to receive a commission payment (the “Commission
Payment”) in accordance with the Compensation Plan as set out in Schedule 2. The
Employee will be entitled to receive reasonable disclosure concerning the
achievement of his agreed targets to enable him to verify the value of the

 

3

--------------------------------------------------------------------------------


                Commission Payment if any.  Payment (if any) of the Commission
Payment will be paid to the Employee no later than 31 January 2005.  For the
avoidance of doubt if there is any conflict between the wording of this clause
3.2 and the Compensation Plan, the wording of the Compensation Plan shall
prevail.

3.3                                 For the avoidance of doubt, the Employee
will not be eligible to receive any bonus or commission payment in relation to
any work carried out during the period beginning 1 January 2005 to Departure
Date.

3.4                                 The payment set out in clause 3.1 above will
be made without deduction of income tax or national insurance contributions
pursuant to sections 401(1)(a) and 403 of the Income Tax (Earnings and Pensions)
Act 2003. Any commission payment made to the Employee in accordance clause 3.2
above will be subject to the usual deductions for income tax and national
insurance contributions.

3.5                                 The Employee undertakes to be responsible
for any taxation which may be payable (in the United Kingdom or elsewhere) in
relation to the Termination Payments and to defend and indemnify the Company and
keep it indemnified on a continuing basis against all and any liabilities to
taxation (including fines, interest, costs and expenses) which the Company may
incur in respect of the Termination Payments provided always that before meeting
any such liability the Company shall first afford to the Employee a reasonable
opportunity to challenge (at his sole expense) any assessment made by the Inland
Revenue and shall use its reasonable endeavours to provide such assistance as
may reasonably be required by the Employee in challenging any assessment.


4.                                       SETTLEMENT OF CLAIMS

4.1                                 The Employee alleges (but the Company
denies) that he may have the following statutory claims against the Company
arising from his employment or its termination:

4.1.1                                           unfair dismissal;

4.2                                 The Termination Payments are paid and
accepted in full and final settlement of:

4.2.1                                           the Particular Claims; and

4.2.2                                           any Claim the Employee may have.

4.3                                 It is a condition of payment of the
Termination Payments that no proceedings in any Employment Tribunal, High Court,
County Court or otherwise have been or will be commenced by the Employee against
the Company or any Group Company or any of their respective officers or
employees (save in relation to any Excluded Claims), and should any such
proceedings be commenced, without prejudice to any other rights or remedies
which the Company may have arising from such action, the Termination Payments
paid by the Company to the Employee shall immediately become repayable by the
Employee to the Company as a debt without any set off or reductions.


5.                                       EMPLOYEE’S WARRANTIES

5.1                                 The Employee warrants that he has instructed
his solicitor who has signed this Agreement on whether he has or may have any
Claim against the Company or any Group Company (or any of their respective
officers or employees) arising out of his employment with or the termination of
his employment with the Company and has provided his solicitor with all relevant
information to enable his solicitor to advise on whether he has or may have any
such Claim.

5.2                                 The Employee further warrants that, having
received his solicitor’s advice, he has no claims other than the Particular
Claims and that he is not aware of any facts or circumstances which may give
rise to any other claims (including any personal injury claims) against the
Company or any Group Company or any of their respective officers or employees.

 

4

--------------------------------------------------------------------------------


 


6.                                       CONFIDENTIALITY

6.1                                 The Employee undertakes:

6.1.1                                           to keep the terms of this
Agreement confidential and not to disclose such terms to any third parties other
than to the Employee’s professional advisers, his immediate family, the Inland
Revenue, and as may be required by law provided always that disclosure to his
professional advisers and immediate family shall be on terms that they agree to
keep the same confidential;

6.1.2                                           not to make, or cause to be
made, (whether directly or indirectly) any statement or comment to the press or
other media relating to his employment with the Company or its termination
without the prior written consent of the Company; and

6.1.3                                           not to make or cause to be made
any derogatory comments about the Company or any of its respective officers or
employees or relating to any Group Company or take part in any conduct conducive
or potentially conducive to the bringing of the Company or any of its respective
officers or employees into disrepute.

6.2                                 The Company undertakes not to authorise or
instruct any of its officers or employees:

6.2.1                                           to disclose the terms of this
Agreement to any third parties other than to the Company’s professional
advisers, the Inland Revenue or as may be required by law provided always that
disclosure to its professional advisers shall be on terms that they agree to
keep the same confidential; and

6.2.2                                           to make or cause to be made any
derogatory comments about the Employee or take part in any conduct conducive or
potentially conducive to the bringing of the Employee into disrepute.


7.                                       CONTINUING OBLIGATIONS

7.1                                 The Employee agrees to continue to be bound
by paragraphs 7, 8  and 15 of the Contract of Employment. A copy of the Contract
of Employment is attached at Exhibit 1.

7.2                                 The Company agrees to release the Employee
from his obligations under paragraph  14 of the Contract of Employment only to
the extent that he will be free to seek alternative employment with and enter
into a new contract of employment with a prospective employer before the
Departure Date provided that such prospective employer is not a business in
competition with the Company and provided that the commencement of any such
employment will be not be before 1 January 2005.


8.                                       RETURN OF PROPERTY

8.1                                 The Employee warrants that he will return to
the Company on or before the Departure Date all equipment, documents, computer
discs, computer software and hardware, portable telephones, note specifications,
plans keys, client lists, reports and any other property (including copies,
summaries and excerpts) belonging to or relating to the business of the Company
or created by the Employee in the course of his employment with the Company and
which have been or are in his possession or control (without keeping any copies,
summaries or excerpts).


9.                                       RESIGNATION OF DIRECTORSHIPS

9.1                                 The Employee agrees that he shall resign
from all offices which he holds as a director of the Company or any Group
Company on signature of this agreement by way of the letter of resignation as 
set out in Schedule 1.

9.2                                 Having resigned as a director of the Company
and any Group Company, the Employee will not hold himself out as being a
director of the Company or any Group Company.  After the Departure Date the
Employee will not hold himself out as being employed by the Company

 

5

--------------------------------------------------------------------------------


                or any Group Company or as having any continued authority or
connection in respect of the Company or any Group Company.


10.                                 ASSISTANCE

10.1                           Notwithstanding the termination of his
employment, the Employee shall co-operate with the Company by providing such
reasonable assistance as may be required in connection with any claims made by
or against the Company or any of its officers or employees where it considers
that the Employee has relevant knowledge or information, and such assistance may
include attendance at meetings and hearings and giving statements and evidence.
The Company shall reimburse the Employee for his reasonable out-of-pocket
expenses incurred (subject to receipt of satisfactory evidence of such expenses
and provided that prior authorisation from the Company is obtained) and pay him
reasonable compensation in relation to time spent in attendance at any
employment tribunal or court hearings.

10.2                           The Employee agrees to use his reasonable
endeavours to assist the Company in ensuring a smooth transition of his
responsibilities to his successor both before the Departure Date and up to one
month thereafter.

10.3                           The Employee agrees to provide his reasonable
cooperation until the Departure Date in connection with the announcement of his
departure from the Company to include internal announcements and any press
releases .


11.                                 REFERENCES

11.1                           The Company agrees that upon receiving a request
for a reference from a prospective employer of the Employee it will provide to
that prospective employer a reference in the terms of Schedule 3 hereto (such
request to be addressed to the Human Resources Director) unless at the time of
such request facts or matters have become known to the Company which renders the
reference untrue and/or misleading..  The Company agrees not to derogate from
the terms of the above reference in response to any enquiry made by a
prospective employer.


12.                                 LEGAL COSTS

12.1                           The Company agrees to pay the reasonable legal
costs incurred by the Employee solely in connection with this Agreement and the
termination of his employment, such costs not to exceed £1,000.00 (one thousand
pounds) inclusive of VAT.  These costs will be paid to the Employee’s solicitor
within 30 days of receipt by the Company of the Employee’s solicitor’s bill
addressed to the Employee but marked payable by the Company.


13.                                 SHARE OPTIONS

13.1                           The Employee shall be entitled to exercise any
share options which have vested at 31st December 2004 under the Stock Option
Plans within 90 (ninety) days of the Departure Date.  All other share options
will lapse on the Departure Date.

13.2                           The Employee agrees to comply with the SeeBeyond
Technology Corporation insider trading policy (a copy of which the Employee has
received) in its entirety. Additionally and for the avoidance of doubt, the
Employee understands and agrees that he shall not trade in SeeBeyond Technology
Corporation stock or exercise SeeBeyond Technology Corporation share options
during the period commencing 15 December 2004 until 48 hours after the official
SeeBeyond Technology Corporation earnings call in 2005 which reports the
earnings for the fourth quarter of 2004.


14.                                 STATUTORY COMPROMISE

14.1                           The conditions regulating compromise agreements
under section 77 of the Sex Discrimination Act 1975, section 72 of the Race
Relations Act 1976, section 288 of the Trade

 

6

--------------------------------------------------------------------------------


 

                Union and Labour Relations (Consolidation) Act 1992, section 9
of the Disability Discrimination Act 1995, section 203 of the Employment Rights
Act 1996, section 49 of the National Minimum Wage Act 1998, Regulation 35 of the
Working Time Regulations 1998, section 41 of the Trans-national Information and
Consultation of Employees Regulations 1999, section 9 of the Part-time Workers
(Prevention of Less Favourable Treatment) Regulations 2000, section 10 of the
Fixed-term Employees (Prevention of Less Favourable Treatment) Regulations 2002,
Regulation 35 of the Employment Equality (Sexual Orientation) Regulations 2003
and Regulation 35 of the Employment Equality (Religion or Belief) Regulations
2003 are satisfied in relation to this Agreement.

14.2                           It is a condition of this Agreement that the
Employee takes independent legal advice. The Employee confirms that the
solicitor named below has given him independent legal advice as to the terms and
effect of this Agreement and in particular on its effect on his ability to
pursue his rights before an employment tribunal. In light of this advice the
Employee has agreed to the terms and conditions set out in this Agreement.


15.                                 GENERAL

15.1                           Any officer or employee of the Company or any
Group Company may enforce the terms of this Agreement referable to them subject
to and in accordance with the provisions of the Contracts (Rights of Third
Parties) Act 1999.

15.2                           Although marked “Without Prejudice” and “Subject
to Contract”, once signed by the Parties this Agreement shall have full force
and effect and may be disclosed in evidence if required by operation of law.

15.3                           References in this Agreement to any statute or
statutory provision include reference to that statute or statutory provision as
modified, amended or re-enacted.

15.4                           Clause headings shall not effect the
interpretation of this Agreement.

15.5                           This Agreement shall be construed in accordance
with the law of England and Wales and the Parties submit to the exclusive
jurisdiction of the English Courts.

 

SIGNED by James T. Demetriades
for and on behalf of

/s/ James T. Demetriades

SEEBEYOND (UK) LIMITED

James T. Demetriades
Chief Executive Officer

 

December 9, 2004

 

Date

 

 

SIGNED by Alistair David Bennett

/s/ David Bennett

 

Alistair David Bennett

 

December 9, 2004

 

Date

To be completed by the solicitor referred to in clause 13.2 of this Agreement
above:

 

1.                                       I am a solicitor of the Supreme Court
of England and Wales holding a current and valid practising certificate.

 

7

--------------------------------------------------------------------------------


 

2.                                       I confirm that I have given independent
legal advice to the Employee as to the terms and effect of this Agreement
between him and the Company and, in particular, its effect on his ability to
pursue his rights before an employment tribunal following its signing.

3.                                       I confirm that there is in force an
indemnity or insurance covering the risk of a claim by the Employee in respect
of loss arising in consequence of the advice I have given.

 

SIGNED by  Shilpen Savani

 

 

SHILPEN SAVANI
SOLICITOR

 

 

 

Date

 

 

Name of Solicitor:

 

Name & Address of Firm:

Cannings Connolly
Hill Gate House
26 Old Bailey
London
EC4M 7HQ

 

 

8

--------------------------------------------------------------------------------